                Case 1:20-cv-09812-LGS Document 9 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
                                                                  :
 GIANNIS ANTETOKOUNMPO,                                           :
                                              Plaintiff,          :
                                                                  :   20 Civ. 9812 (LGS)
                            -against-                             :
                                                                  :         ORDER
 ADAM DUNNE,                                                      :
                                              Defendant.          :
 --------------------------------------------------------------   X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference is scheduled for January 21, 2021, and no joint letter

and case management plan were filed as required by the Order at Dkt. No. 7;

        WHEREAS, Defendant has not appeared, and per the proof of service at Dkt. No. 8, Defendant’s

deadline to answer or otherwise respond to the Complaint is January 28, 2021. It is hereby

        ORDERED that the January 21, 2021, 10:50 a.m. initial pretrial conference is adjourned to

February 11, 2021, at 10:50 a.m. It is further

        ORDERED that, if Defendant does not timely appear, Plaintiff shall prepare and file default

judgment materials in accordance with Individual Rule, Attachment A, by February 3, 2021. If

Defendant timely appears, the parties shall file their joint conference materials at least seven days before

the conference, or by February 4, 2021. It is further

        ORDERED that Plaintiff shall serve a copy of this Order on Defendant and file proof of service

by January 18, 2021.

Dated: January 15, 2021
       New York, New York
